Citation Nr: 0501932	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  98-12 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a healed fracture of the left pubic ischial rami.

2.  Entitlement to service connection for arthritis of the 
neck, to include as secondary to service-connected healed 
fracture of the left pubic ischial rami.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1954 to November 
1957.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 decision by the RO in New York, 
New York, which confirmed and continued a noncompensable 
disability rating for a healed fracture of the left pubic 
ischial rami.  In a June 1998 rating action, the RO increased 
the veteran's disability rating to 10 percent; the veteran 
continued his appeal for a higher rating.  This case is also 
on appeal from a June 1998 rating decision which denied 
service connection for arthritis of the neck, to include as 
secondary to service-connected healed fracture of the left 
pubic ischial rami.

The Board notes that in a statement from the veteran's 
representative received by the RO in March 1998, the 
veteran's representative raised a claim for service 
connection for a left hip disorder, to include as secondary 
to service-connected healed fracture of the left pubic 
ischial rami.  Additionally, in July 1998 the veteran's 
representative raised a claim for service connection for a 
left leg disorder, to include as secondary to service-
connected healed fracture of the left pubic ischial rami.  
These issues are not currently on appeal and are referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Upon enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), VA's duty to 
assist a claimant in developing facts pertinent to his claim 
and VA's duty to notify the claimant and his representative, 
if any, concerning certain aspects of claim development was 
enhanced.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004) (regulations promulgated to implement the statutory 
changes).  

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf.  Id.

Regarding the issue of entitlement to a disability rating in 
excess of 10 percent for a healed fracture of the left pubic 
ischial rami, review of the claims folder fails to reveal 
notice from the RO to the veteran which complies with VCAA 
requirements.  Specifically, the July 2003 VA letter sent to 
the veteran briefly mentioned the evidence necessary to 
support entitlement to an increased rating and the October 
2003 VA letter sent to the veteran dealt with evidence needed 
to support an award of service connection.  Since the veteran 
is already service-connected for a healed fracture of the 
left pubic ischial rami, the RO must send a proper notice 
letter to the veteran informing him of what information is 
needed to substantiate a claim for an increased rating award 
and the respective duties of the parties to secure or submit 
that evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).   
Therefore, a remand to the RO is required in order to correct 
this deficiency.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The RO denied service connection for arthritis of the neck, 
to include as secondary to service-connected healed fracture 
of the left pubic ischial rami, in a June 1998 rating 
decision.  In July 1998, within one year of the date of 
notification of the rating action, the veteran's 
representative submitted a statement which served as a formal 
notice of disagreement regarding the RO's denial of service 
connection for arthritis of the neck.  Because the notice of 
disagreement placed the issue in appellate status, the matter 
must be remanded so that the RO may issue a statement of the 
case.  38 U.S.C.A. § 7105(d)(1) (West 2002); 38 C.F.R. §§ 
19.9, 19.26, 19.29 (2004); Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999).

It is noted that the veteran was afforded a VA orthopedic 
examination in August 2003.  The examination report 
specifically indicated that the veteran's claims file was 
unavailable for review.

In Caffrey v. Brown, 6 Vet. App. 377 (1994), the U.S. Court 
of Veterans Appeals (now the U.S. Court of Appeals for 
Veterans Claims) (Court) stated that a medical examination 
conducted in furtherance of the VA's duty to assist "must 
consider the records of prior medical examinations and 
treatment in order to assure a fully informed examination."  
Id. at 381 (citing Waddell v. Brown, 5 Vet. App. 454 (1993)).  
Consideration of such records is especially important in the 
context of an increased rating case because of VA's duty to 
take into account the veteran's entire medical history and 
circumstances when making determinations as to the 
appropriate rating to be assigned.  See Tucker v. Derwinski, 
2 Vet. App. 201, 203 (remand where a rating reduction was 
based on an examination at which the claims folder was not 
reviewed by the examiner).  Therefore, on remand, the veteran 
should be scheduled for new a VA examination to determine the 
current nature and severity of his service-connected fracture 
of the left pubic ischial rami and the examiner should 
specifically note review of the veteran's claims folder.     

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is remanded for the 
following, to be completed in sequential order:  

1.  The RO should take the necessary 
action to comply with all VCAA notice 
obligations in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), as well as Quartuccio v. Principi 
and Charles v. Principi, and any other 
applicable legal precedent.  The RO 
should allow the appropriate period of 
time for response.

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care providers, 
VA or non-VA, which have treated him for 
a fracture of the left pubic ischial 
rami or neck disorder and which have not 
already been made part of the record.  
After the releases are signed, the RO 
should obtain and associate with the 
claims folder all of the veteran's 
treatment records.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain the 
records, a notation to that effect 
should be inserted in the file.  The 
veteran should be informed of failed 
attempts to procure records, in order 
that he be allowed an opportunity to 
obtain those records for submission to 
VA.

3.  After all available records and/or 
responses have been associated with the 
claims file, or a reasonable time period 
for the veteran's response has expired, 
the RO should arrange for the veteran to 
undergo a VA orthopedic examination at 
the appropriate VA medical facility.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished (with all 
results made available to the 
appropriate physician prior to the 
completion of a report), and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  The examiner should identify 
and describe all left pubic ischial rami 
symptomatology, and state whether there 
is marked, moderate or slight knee or 
hip disability as a result of the 
service-connected disorder.  The 
examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2004), and 
that all appropriate development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  Thereafter, the RO should 
readjudicate the issues on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




